Citation Nr: 1000287	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial or staged rating in excess of 
10 percent for service-connected right knee strain with 
arthritis.

2.  Entitlement to an effective date earlier than June 7, 
2003 for the grant of service connection for right knee 
strain with arthritis.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION


The Veteran had active service from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In this rating decision, the RO 
granted service connection for a right knee strain with 
arthritis, assigning a 10 percent rating and an effective 
date of July 7, 2003.  The Veteran's disagreement with the 
rating and the effective date assigned led to this appeal.  
The Veteran's appeal was later transferred to the RO in 
Montgomery, Alabama.

The Veteran testified before a Decision Review Officer (DRO) 
at the RO in August 2005.  In December 2007, the Veteran 
testified before the undersigned Veterans Law Judge.  Copies 
of the transcripts of both hearings have been associated with 
the claims file.

The appeal was previously before the Board in July 2008.  In 
this rating decision, the Board denied the claim for an 
earlier effective date and remanded the claim for an 
increased rating for additional development.  

Subsequently, the Veteran appealed the issue of an earlier 
effective date to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2009 order, the Court 
vacated the Board's denial, incorporating a Joint Motion for 
Remand (JMR) signed by the Veteran's attorney-representative 
and representative from VA.  Pursuant to the remand of the 
rating claim, the Veteran underwent a January 2009 VA 
examination.  The Board finds that this examination did not 
comply with the directives contained in the July 2008 VA 
examination.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In order to comply with the directives in the JMR 
and to obtain corrective development in order to comply with 
the July 2008 Board remand, the appeal is remanded.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

Regarding the increased rating claim for the right knee 
disability, the Board previously remanded the claim to obtain 
an additional examination and to ensure that the claims file 
contained all available records.  The Board directed that 
specific questions be answered by the examiner regarding the 
service-connected right knee disability.  The Appeals 
Management Center (AMC) subsequently associated additional 
treatment records with the claims file.

The Veteran also underwent a January 2009 VA examination.  
Review of this examination report reveals that the questions 
presented by the Board were not adequately addressed, to 
include the point that the Veteran experienced pain during 
range of motion testing.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  A remand of this claim is necessary in order to 
obtain an additional VA examination to ensure that the Board 
has adequate information on which to rate the disability and 
to ensure compliance with the prior Board remand directive.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Regarding the claim for an earlier effective date for the 
grant of service connection for right knee strain with 
arthritis, the parties to the JMR directed the Board to 
readdress the claim in light of the parties interpretation of 
38 C.F.R. § 3.156(c)(3) and the recent decision of the Court 
in Vigil v. Peake, 22 Vet. App. 63 (2008).  After 
consideration of the parties comments, the Board finds that 
the examiner should also address when the service-connected 
disability began.  The Board finds that this opinion will 
assist the Board in determining when entitlement arose under 
38 C.F.R. § 3.156(c)(3).  As the Veteran's claim had been 
previously denied, in essence, on the basis of a lack of 
evidence of a current disability.  The pertinent question to 
be addressed by the examiner, therefore, is when did the 
currently service-connected disability arise as a result of 
the in-service injury.  Although cognizant of the 
difficulties encountered in providing such an opinion, to the 
extent possible, the examiner should provide commentary as to 
the etiology of the service-connected disability, taking into 
account the in-service manifestation of the disability and 
determining when the disability manifested as a chronic 
disability that was subsequently service-connected.

Finally, all VA medical examination and treatment reports and 
any private medical records that have not been obtained, 
which pertain to the Veteran's right knee disability, must be 
obtained for inclusion in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  All VA medical examination and 
treatment reports and any private 
medical records that have not been 
obtained, which pertain to the Veteran's 
right knee disability, must be obtained 
for inclusion in the claims file.

2.  The Veteran should be scheduled for 
a VA orthopedic examination for the 
purpose of determining the current 
severity of his service-connected right 
knee disability and to address when the 
service-connected disability developed.  
The claims file and a copy of this 
remand should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should note all relevant right 
knee symptoms and abnormal clinical 
findings and specifically determine if 
there is any instability or subluxation 
and, if so, what degree (i.e., slight, 
moderate or severe).  The clinician 
should also note any history of locking 
of the right knee with pain and effusion 
into the joint, to include the frequency 
of such episodes.  

Further, the examiner should note the 
range of motion of the right knee and 
state whether it is at least as likely 
as not that there is any additional 
functional loss (i.e., additional loss 
of motion) of the right knee due to pain 
or flare-ups of pain supported by 
adequate objective findings, or 
additional loss of motion due to 
weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign.  Any 
additional limitation of motion should 
be expressed in degrees.

The examiner should also address when 
the currently service-connected 
disability arose as a result of the in-
service injury.  To the extent possible, 
the examiner should provide commentary 
as to the etiology of the service-
connected disability, taking into 
account the in-service manifestation of 
the disability and determining when the 
disability manifested as a chronic 
disability that was subsequently 
service-connected.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support a finding of additional 
limitation of motion; less likely weighs 
against such a finding.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate and provide the reason that an 
opinion would be speculative.

3.  Thereafter, the Veteran's claims must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If the determination of 
either claim remains unfavorable to the 
Veteran, the RO must issue a supplemental 
statement of the case to the Veteran and 
his attorney-representative and provide a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).

